 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD V. ROOD,                                  No. 2:13-CV-0478-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    GARY SWARTHOUT, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. On January 17, 2019, this Court issued a screening order (ECF No. 34) finding

19   Plaintiff pleaded sufficient facts in his first amended complaint for his claim against Defendants

20   Hannies, Tan, Fontillas, Hardman, Win, Kiesz, Herhst, and Braunger to proceed past screening

21   and providing Plaintiff leave to amend as to his claims against the other named Defendants.

22   Plaintiff was informed if no second amended complaint was filed the Court will issue findings

23   and recommendations that the defective claims be dismissed and separately order the service of

24   his complaint to Defendants Hannies, Tan, Fontillas, Hardman, Win, Kiesz, Herhst, and

25   Braunger. Plaintiff has not filed a second amended complaint, as such, this Court recommends

26   Plaintiff’s claims against all remaining Defendants be dismissed with prejudice. By separate

27   order, the court will direct plaintiff to submit documents necessary for service of process on

28   Defendants Hannies, Tan, Fontillas, Hardman, Win, Kiesz, Herhst, and Braunger
                                                        1
 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named 46 defendants. Plaintiff contends that while housed at the

 3   Shasta County Jail Dr. Craig diagnosed him with having an ACL tear in his right knee and LDD

 4   of his L3 and L6 vertebrae. Plaintiff was informed he would have to wait until he arrived at his

 5   permanent housing facility before receiving treatment. Plaintiff claims the Defendants ignored

 6   Dr. Craig’s diagnosis and Plaintiff’s medical complaints, and that their actions amount to

 7   deliberate indifference to a serious medical injury in violation of the Eighth Amendment.

 8                  Specifically, Plaintiff alleges Defendant S. Hannies was deliberately indifferent

 9   because he was made aware of Plaintiff’s diagnosis, current pain, and the possibility of continued

10   and worsened harm, but failed to alert proper medical personnel or to provide adequate medical

11   care. Plaintiff alleges Defendant R. Tan was deliberately indifferent because he was made aware

12   of Plaintiff’s diagnosis, current pain, and the possibility of continued and worsened harm, but

13   failed to conduct an adequate examination or properly treat Plaintiff’s injury. Additionally,

14   Plaintiff alleges Tan was deliberately indifferent when he failed to treat Plaintiff’s knee after his

15   surgery for his ACL tear. Plaintiff alleges Defendant Fontillas was deliberately indifferent

16   because he was made aware of Plaintiff’s diagnosis, current pain, and the possibility of continued

17   and worsened harm, but failed to provide proper medical care—only taking Plaintiff’s vitals

18   while failing to address his actual injury or pain. Plaintiff alleges Defendant Hardman was

19   deliberately indifferent because he was made aware of Plaintiff’s diagnosis, current pain, and the

20   possibility of continued and worsened harm, but failed to alert the proper medical personnel or to
21   provide adequate medical care.

22                  Further, Plaintiff alleges Defendant Win was deliberately indifferent because he

23   was made aware of Plaintiff’s diagnosis, current pain, and the possibility of continued and

24   worsened harm, but failed to provide adequate medical treatment—determining that Plaintiff did

25   not have an ACL tear and providing inadequate medication that caused an upset stomach.

26   Plaintiff alleges Defendant Kiez was deliberately indifferent because he was made aware of
27   Plaintiff’s diagnosis, current pain, and the possibility of continued and worsened harm, but failed

28   to alert proper medical personnel or provide adequate medical care. Plaintiff contends the
                                                         2
 1   medical personnel then began a campaign against Plaintiff intended to bias other medical

 2   personnel against him. Plaintiff alleges Defendant Kiez was deliberately indifferent because he

 3   was made aware of Plaintiff’s diagnosis, current pain, and the possibility of continued and

 4   worsened harm, but failed to alert proper medical personnel or provide adequate medical care.

 5   Finally, Plaintiff alleges Defendant Braunger was deliberately indifferent because he was made

 6   aware of Plaintiff’s diagnosis, current pain, and the possibility of continued and worsened harm,

 7   but ignored Plaintiff’s medical request. Plaintiff alleges these events occurred between December

 8   2010 and May 2011, when he received an MRI of his knee and the ACL tear was confirmed and

 9   surgery scheduled. Plaintiff provides no factual allegations related to any of the other 38 named

10   Defendants.

11

12                                             II. ANALYSIS

13                  Plaintiff has named 46 Defendants. However, he has pleaded facts as to only

14   eight. To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual connection or

15   link between the actions of the named defendants and the alleged deprivations. See Monell v.

16   Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A person

17   ‘subjects’ another to the deprivation of a constitutional right, within the meaning of § 1983, if he

18   does an affirmative act, participates in another's affirmative acts, or omits to perform an act which

19   he is legally required to do that causes the deprivation of which complaint is made.” Johnson v.

20   Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations concerning the
21   involvement of official personnel in civil rights violations are not sufficient. See Ivey v. Board of

22   Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth specific facts as to

23   each individual defendant’s causal role in the alleged constitutional deprivation. See Leer v.

24   Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

25   ///

26   ///
27   ///

28   ///
                                                        3
 1                  Because Plaintiff has failed to provide any facts linking the remaining 38

 2   Defendants with an alleged violation, there are simply no facts present attributing any alleged

 3   constitutional violation to any Defendant other than Hannies, Tan, Fontillas, Hardman, Win,

 4   Kiesz, Hernst, and Braunger. For that reason, Plaintiff has failed to meet the pleading standard as

 5   to these remaining 38 Defendants.

 6

 7                                          III. CONCLUSION

 8                  Base on the foregoing the undersigned recommends Plaintiff’s claims against all

 9   Defendants except for Hannies, Tan, Fontillas, Hardman, Win, Kiesz, Herhst, and Braunger be

10   dismissed.

11                  These findings and recommendations are submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

13   after being served with these findings and recommendations, any party may file written

14   objections with the court. Responses to objections shall be filed within 14 days after service of

15   objections. Failure to file objections within the specified time may waive the right to appeal. See

16   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17

18   Dated: June 11, 2019
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        4
